 

 Exhibit 10.49

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (the “Amendment”), made as of June 17, 2005, by
and between SOUTHPORT BUSINESS PARK LIMITED PARTNERSHIP, a North Carolina
limited partnership (the “Landlord”), and GENTRIS CORPORATION, a Delaware
corporation (the “Tenant”).

 

WITNESSETH

 

WHEREAS, Landlord and Tenant entered into a certain Lease dated as of June 12,
2004 and amended by letter agreement dated October 21, 2004 (as amended, the
“Lease”), for certain space known as Suite 400, consisting of approximately
10,207 square feet (as more particularly defined in the Lease, the “Existing
Premises”) in the Building located at 133 Southcenter Court, Morrisville, Wake
County, North Carolina, as more particularly described in the Lease and

 

WHEREAS, Landlord and Tenant desire to modify the terms of the Lease to expand
the Demised Premises and to amend certain other terms of the Lease.

 

NOW THEREFORE, in consideration of the premises contained herein, the sum of Ten
Dollars ($10.00) and other good and valuable consideration, the mutual receipt
and sufficiency of which are hereby acknowledged, Landlord and Tenant hereby
amend the Lease as follows:

 

1. Capitalized Terms: All capitalized terms not otherwise defined herein shall
have the meanings assigned to such terms in the Lease.

 

2. Demised Premises: Commencing July l, 2005 (subject to adjustment as set out
herein, the “Expansion Space Commencement Date”), the Demised Premises shall be
expanded to include an additional 5,119 square feet, as measured from the
centerline of all demising and exterior walls, (the “Expansion Space”) in the
Building, as shown on Exhibit A, attached hereto and incorporated herein by
reference. The Expansion Space is made up of 2,999 square feet of office space
(the “Office Space”) and 2,120 square feet of lab space (the “Lab Space”) as
shown on Exhibit A-l, attached hereto and incorporated herein by reference. As
of the Expansion Space Commencement Date, the Demised Premises leased pursuant
to the Lease shall contain a total of Fifteen Thousand Three Hundred Twenty -Six
rentable square feet (15,326 r.s.f.).

 

3. Term: As of the Expansion Space Commencement Date, Section 1.02 of the Lease
shall be amended to provide that the term of Tenant’s leasing of the Demised
Premises (as expanded hereby) is extended through and including September 30,
2010.

 

4. Adjustment of Expansion Space Commencement Date. If Tenant occupies all or
any part of the Expansion Space prior to July 1, 2005, then the Expansion Space
Commencement Date shall be the date of such early occupancy. If the Phase I
Work, as defined below, has not been substantially completed by July 1, 2005,
then this Amendment shall not be void or voidable, but the Expansion Space
Commencement Date shall be extended until the date the Phase I Work is
substantially completed; provided however, if Landlord is delayed in the
substantial completion of the Phase I Work by Tenant, its employees, agents,
contractors or invitees (including but not limited to because of change orders
requested by Tenant or delays by Tenant in providing information required to
complete the plans or construction) the Expansion Space Commencement Date will
be the date Landlord would have substantially completed the Phase I Work but for
such delays. Tenant shall not occupy the Office Space until the substantial
completion of the Phase I Work. Notwithstanding the foregoing, if Landlord or
Landlord’s construction manager determines the same will not interfere with the
performance of the Phase I Work, Landlord hereby agrees to give Tenant, its
agents and contractors access to the Office Space prior to the Expansion Space
Commencement Date to install Tenant’s telephone and wiring for the Office Space,
provided however, Tenant, its agents and contractors shall coordinate their work
with Landlord, Landlord’s contractor and/or construction manager so as to not
interfere with Landlord’s Work.

 

Tenant agrees to execute and deliver a memorandum of acceptance of premises to
evidence the Expansion Space Commencement Date. Adjustment of the Expansion
Space Commencement Date as set out herein shall not adjust the expiration date
of September 30, 2010.

 

   

 

 

5. Landlord’s Work: Tenant accepts the Expansion Space in its “as-is” condition
as shown on Exhibit B attached hereto and incorporated herein by reference,
subject to the tenant improvement items shown on the plans attached hereto as
Exhibit C (the “Phase I Work”) and Exhibit D (the “Phase II Work”). Other than
defects caused by or arising from Tenant’s acts or omissions, Landlord warrants
that the Office Space shall be free of defects in materials and workmanship for
a period of one (1) year from the Expansion Space Commencement Date. The Phase I
Work and the Phase II Work are sometimes collectively referred to herein as
“Landlord’s Work”. Landlord shall perform Landlord’s Work. Unless otherwise
specified on the plans attached hereto as Exhibit C and Exhibit D, all
Landlord’s Work shall be done to Landlord’s Tenant Improvement Standards
attached as Exhibit B-4 to the Lease. Tenant shall occupy the Office Space upon
substantial completion of the Phase I Work and shall occupy the Lab Space upon
substantial completion of the Phase II Work. Upon substantial completion of the
Landlord’s Work for each Phase, Landlord shall notify Tenant of such substantial
completion and Landlord and Tenant shall inspect the Landlord’s Work for such
Phase and shall prepare a punchlist of items of Landlord’s Work requiring repair
which Landlord shall complete within thirty (30) days. Notwithstanding anything
contained herein or in Exhibit C and Exhibit D to the contrary it is understood
that Landlord’s Work shall not include the improvements set forth on Exhibit E
attached hereto and incorporated herein by reference, whether “priced” by
Landlord or not. If Tenant wishes to have any of the work or tenant improvements
listed on Exhibit E performed, then the same shall be done at Tenant’s expense
as a change order or shall be done by Tenant at Tenant’s expense. Any work done
by Tenant at Tenant’s expense is subject to Landlord’s prior written approval
and other requirements of Section 5.01 of the Lease regarding alterations or
work by Tenant.

 

This Amendment presumes that the Phase I Work and the Phase II Work shall be
done “turnkey”, with Landlord paying for the cost of constructing the Phase I
Work and the Phase II Work. No changes may be made to the Phase I Work. Landlord
will not be able to make significant changes to the items included the Phase II
Work unless Tenant pays for the entire cost of such changes with no offset for
deleted items, if any, and Landlord may require Tenant to deposit with Landlord
the estimated costs of such changes in excess of the Change Order Allowance set
forth below. If significant changes to the Phase II Work are requested, but
Tenant does not agree to pay for such changes or does not deposit the estimated
cost of such work with Landlord, then Landlord, at its option may (i) refuse to
perform the requested change(s) or (ii) convert the nature of the agreement as
to the Phase II Work from a “turnkey” arrangement to a “Tenant pays for upfit”
arrangement with Landlord providing a “tenant improvement allowance” for the
Phase II Work in the amount of$54,500.00 (this amount being representative of
the cost of the Phase II Work outlined on Exhibit D). If Landlord converts the
nature of the agreement as to the Phase II Work to a “Tenant pays for upfit”
arrangement with Landlord providing a tenant improvement allowance, then,
Landlord shall give Tenant an offset for deleted items in the Phase II Work
pursuant to the approved change orders.

 

Regardless of whether the Phase II Work is a “turnkey” arrangement or “Tenant
pays for upfit” arrangement, Landlord will provide an additional allowance up to
a $10,000 maximum (the “Change Order Allowance”) for the cost of changes to the
Phase I Work and Phase II Work collectively made pursuant to change orders
approved by both Landlord and Tenant; provided however it is understood that the
Change Order Allowance shall only be used to pay for building standard office
improvements; no specialized laboratory equipment or other non-building standard
office items or upgrades from building standard office upfit shall be paid for
by the Change Order Allowance. For the purposes of this Amendment, the upfit
items provided to Tenant under the Lease in connection with the initial upfit of
the Existing Premises shall be considered to be “building standard office
improvements”. For each $5,000 (or portion thereof) of the Change Order
Allowance used, the base rental rate on the Additional Space shall increase by
$0.16 per square foot per annum on a pro-rata basis based on the amount of the
Change Order Allowance actually used.

 

Tenant acknowledges that Landlord, its employees, agents, contractors (and their
subcontractors) shall be working on the Phase II Work and any punchlist items
for the Phase I Work in the Expansion Space (and as necessary in the Existing
Premises) after the Expansion Space Commencement Date. Tenant hereby grants to
Landlord, its employees, agents, and contractors (and their subcontractors) an
easement in and over the Expansion Space and Existing Premises to access and
perform the Landlord’s Work. Tenant acknowledges and agrees that, provided
Landlord is prosecuting Landlord’s Work in a timely manner (subject to delays
outside Landlord’s reasonable control and delays caused by Tenant, its agents,
employees, invitees and contractors) performance of the Landlord’s Work shall
not constitute a constructive eviction or a breach of the warranty of quiet
enjoyment for either the Expansion Space or the Existing Premises. Other than
defects caused by or arising from Tenant’s acts or omissions, Landlord warrants
that the Lab Space shall be free of defects in materials and workmanship for a
period of one (1) year from the completion of the Phase II Work. Tenant shall
not occupy the Lab Space prior to the substantial completion of the Phase II
Work and shall coordinate with Landlord so as to not delay the completion of the
Phase II Work. Notwithstanding the foregoing, if Landlord or Landlord’s
construction manager determines the same will not interfere with the performance
of the Phase II Work, Landlord hereby agrees to give Tenant, its agents and
contractors access to the Lab Space at least two (2) weeks prior to the dale
Landlord estimates it will complete the Phase II Work to install Tenant’s
telephone and wiring for the Lab Space, provided however, Tenant, its agents and
contractors shall coordinate their work with Landlord, Landlord’s contractor
and/or construction manager so as to not interfere with the Phase II Work.

 

Tenant acknowledges that all of Landlord’s Work in regard to the tenant
improvements for the Existing Premises set forth in Article 3 of the Lease have
been fully completed by Landlord and Tenant has accepted the Existing Premises,
subject to the additional Landlord’s Work to be done in the Existing Premises
pursuant to Exhibit C and Exhibit D attached hereto.

 

 -2- 

 

 

6. Rent: Page 3, Section 1.04 - RENT AND ADJUSTMENTS TO RENT: As of the
Expansion Space Commencement Date, Section 1.04 of the Lease is revised as
follows:

 

  (a) the Rent Schedule for the Existing Premises is amended by deleting the
rent to be paid for the “Partial Year (10/1/09 through 1/31/10) and adding the
following:

 

   Minimum Annual Rent   Monthly
Minimum Rent  

Annual Rent

Per Rentable

Square Foot

                Year 6   114,930.82   $9,577.57   $11.25  10/01/09 through
9/30/10               

and

 

(b) Subject to the Rent Abatement set forth below, Minimum Annual Rent for the
Expansion Space shall be paid in monthly installments of Minimum Monthly Rent as
follows:

 

   Minimum Annual Rent   Monthly
Minimum Rent  

Annual Rent

Per Rentable

Square Foot

                Initial Partial Year   N/A   $4,090.93   $9.59  (7/01/15 through
9/30/05                                 Year 1  $49,091.21   $4,090.93   $9.59 
(10/01/05 through 9/30/06)                                 Year 2  $50,319.77  
$4,193.31   $9.83  (10/02/06 through 9/30/07)                                
Year 3  $51,599.52   $4,299.96   $10.08  (10/01/07 through 9/30/08)           
                     Year 3
(10/01/07 through 9/30/08)  $51,599.52   $4,299.96   $10.08                  
Year 4  $52,879.27   $4,406.61   $10.33  (10/1/08 through 9/30/09)           
                     Year 5  $54,210.21   $4,517.52   $10.59  (10/1/09 through
9/30/10)               

 

As of the Expansion Space Commencement Date, subject to the rent abatement set
forth below, charges and sums based on the square footage of the Demised
Premises, including but not limited to Tenant’s proportionate share of Direct
Expenses, shall be revised based on the increased size of the Demised Premises
as of the Expansion Space Commencement Date.

 

7. Rent Abatement: Notwithstanding the rent chart for the Expansion Space set
forth above, no Monthly Minimum Rent or Direct Expenses attributable to the Lab
Space shall be due or payable until September 1,2005. In addition, (i) no
Monthly Minimum Rent (or portion of Minimum Annual Rent) shall be due on the
Office Space for the first three months after the Expansion Space Commencement
Date, and (ii) no Monthly Minimum Rent (or portion of Minimum Annual Rent) shall
be due on the Lab Space for the months of September, October, or November 2005,
and the same shall constitute “Abatement Months” under Section 1.06 of the
Lease. Tenant shall pay its proportionate share of Direct Expenses on the Office
Space starting on the Expansion Space Commencement Date and shall pay its
proportionate share of Direct Expenses on the Lab Space starting September 1,
2005. As of December 1, 2005, Tenant shall pay Monthly Minimum Rent and Tenant’s
proportionate share of Direct Expenses on the entire Demised Premises (as
expanded herein) regardless of whether the Phase II Work has been substantially
completed.

 

8. HVAC: Landlord represents and warrants that the existing HVAC units serving
the Expansion Space are in good working order and shall remain so for a period
of one (1) year from the Expansion Space Commencement Date, and Landlord shall
pay for the cost of replacement or repair of the HVAC units serving the
Expansion Space during such one year period. Notwithstanding the foregoing,
Tenant shall be responsible for the cost of all standard maintenance of the HVAC
system serving the Expansion Space (even during the one year period starting on
the Expansion Space Commencement Date). After one year from the Expansion Space
Commencement Date, Tenant shall not be responsible for the payment of more than
$2,000 per HVAC unit per year for repairs to and replacements of any units or
parts for the remainder of the Term of this Lease. Notwithstanding anything in
this paragraph to the contrary, Tenant shall be responsible for the cost of any
maintenance, repair or replacement to the extent required because of the
intentional misconduct or misuse of the HVAC system by Tenant, its employees,
agents, contractors or invitees.

 

 -3- 

 

 

9. Option to Expand. The “Options to Expand” set forth in Exhibit C to the Lease
(including the terms and conditions set forth in Paragraphs 1 through 5 of
Exhibit C) shall not be affected by this Amendment and shall continue in full
force and effect; provided however, (i) the parties acknowledge that the
provisions which refer to Tenant’s exercise (or non-exercise) of the option(s)
within one (1) year after Tenant occupies the “Demised Premises” shall be
construed to mean within one (1) year after Tenant occupies the Office Space and
(ii) the Monthly Minimum Rent and Minimum Annual Rent for the “First Expansion
Space” and “Second Expansion Space” as defined in Exhibit C to the Lease shall
be at the annual rental rate (with the same increases) as is being charged on
the Existing Premises.

 

10. Parking: As of the Expansion Space Commencement Date, Section 13.08 of the
Lease, is revised to delete “twenty-one (21)” unassigned parking spaces and
insert in its place “thirty-one (31)” unassigned parking spaces. The second
paragraph of Section 13.08 is revised as of the Expansion Space Commencement
Date to delete “three spaces” as VISITORS spaces and insert in its place “five
spaces” as VISITORS spaces.

 

11. Brokerage: Tenant warrants that it has had no dealings with any broker or
agent in connection with this Amendment to Lease, other than Dee Creech of NAI
Carolantic Realty, and covenants to pay, hold harmless and indemnify Landlord
from and against any and all cost, expense or liability for any compensation,
commissions and charges claimed by any other broker or agent with respect to
this Amendment to Lease or the negotiation thereof.

 

12. Security Deposit / Letter of Credit. Provided that Tenant is not in default
under this Lease as of the Expansion Space Commencement Date, then as of the
Expansion Space Commencement Date “Section 1.07 - Security Deposit” of the Lease
and Paragraph 6 on Exhibit C of the Lease is deleted and the following
substituted in lieu of “Section 1.07 - Security Deposit”:

 

Section 1.07 - Security Deposit

 

Landlord and Tenant agree that no security deposit shall be required in
connection with the leasing of the Demised Premises; provided however, Landlord
reserves the right to require a security deposit in connection with a future
expansion of the Demised Premises.

 

13. Amendment: Except as herein amended, the terms and conditions of the Lease
shall remain in full force and effect.

 

[remainder of page intentionally blank; signature page follows]

 

 -4- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Lease to be executed as a sealed instrument this the day first above written.

 

  LANDLORD:       SOUTHPORT BUSINESS PARK LIMITED PARTNERSHIP, a North Carolina
limited partnership       BY: SOUTHPORT BUSINESS PARK INVESTORS CORPORATION,
General Partner         By: /s/ Robert T. Karp     Robert T. Karp     Vice
President

 

  TENANT:       GENTRIS CORPORATION, a Delaware corporation         By: /s/
Michael P. Murphy     Michael P. Murphy     President

 

 -5- 

 

 

EXHIBIT A-1 – Space Plan showing “Office Space” and “Lab Space”

 

[Intentionally omitted]

 

   

 

 

EXHIBIT A – Existing Premises and Expansion Space

 

[Intentionally omitted]

 

   

 

 

EXHIBIT B – “As Is” Space Plan

 

[Intentionally omitted]

 

   

 

 

EXHIBIT C – Proposed Space Plan for Phase I

 

[Intentionally omitted]

 

   

 

 

EXHIBIT D – Proposed Space Plan for Phase II

 

[Intentionally omitted]

 

   

 

 

EXHIBIT E – Improvements not included in Landlord’s Work

 

[Intentionally omitted]

 

   

 